DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 7, “perform a statistical operation” should be “performing a statistical operation.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 2-4, “to divide data output from each sensor of a target apparatus according to each processing division of a processing performed by the target apparatus” renders claim 1 indefinite due to insufficient antecedent basis for “each processing division” in line 3.  The phrase “according to each” implies that a processing division of a processing performed by the target apparatus has been established but there is no such antecedent establishment prior to line 3.  For the purpose of examination “to divide data output from each sensor of a target apparatus according to each processing division of a processing performed by the target apparatus” in lines 2-4 is interpreted as “to divide data output from each sensor of a target apparatus according to each of one or more processing divisions of a processing performed by the target apparatus.”
In claim 1, lines 5-7, “to divide data output from each sensor of a comparative apparatus according to each processing division of the processing performed by the comparative apparatus” renders claim 1 indefinite  due to insufficient antecedent basis for “each processing division” and “the processing” in line 6.  The phrase “according to each” implies that a processing division of the processing performed by the comparative apparatus has been 
In claim 1, lines 7-8, “perform a statistical operation for each processing division” renders claim 1 indefinite due to unclear antecedent basis for “each processing division.”   Specifically, it is unclear whether “each processing division” in lines 7-8 refers to “each processing division of a processing performed by the target apparatus” in lines 3-4 or “each processing division of the processing performed by the comparative apparatus” in lines “6-7.”  For the purpose of examination, “each processing division” in lines 7-8 is interpreted as “each processing division of the processing performed by the comparative apparatus.”

In claim 1, lines 11-12, “for each processing division” renders claim 1 indefinite due to unclear antecedent basis for “each processing division.”  Specifically, it is unclear whether “each processing division” in lines 11-12 refers to “each processing division of a processing performed by the target apparatus” in lines 3-4 or “each processing division of the processing performed by the comparative apparatus” in lines “6-7.”  For the purpose of examination, “for each processing division” in lines 11-12 is interpreted as “for each processing division of the processing performed by the target apparatus and each processing division of the processing performed by the comparative apparatus.”


In claim 3, lines 6-7, “the data divided according to each processing division, for each processing division” renders claim 3 indefinite due to unclear antecedent basis for each of the two instances of “processing division” in line 7.  Based on apparent intent from the context of the claim including claim 1, “the data divided according to each processing division, for each processing division” in lines 6-7 is interpreted as “the data divided according to each processing division of the processing performed by the comparative apparatus, for each processing division of the processing performed by the comparative apparatus.”
In claim 9, lines 8-10, “between a result of the statistical operation in the performing a statistical operation and a result of the statistical operation in the performing a statistical operation, for each processing division” renders claim 9 indefinite because the distinction between the first and second instances of “the statistical operation in the performing a statistical operation” is unclear.  For the purpose of examination, “between a result of the statistical operation in the performing a statistical operation and a result of the statistical operation in the performing a statistical operation, for each processing division” in lines 8-10 is interpreted as “between a result of the statistical operation in the performing a statistical 

Claims 2 and 4-8 depend from rejected claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 4180960) in view of Koizumi (US 2009/0125276) and in further view of Medhi (US 2012/0023429).

As to claim 1, as best understood in view of the rejections under 112(b), Yamada teaches “[a] processing system (system including data analysis apparatus 200 and database 100; FIG. 1) comprising: a first statistical operator (data analysis apparatus 200) configured to divide data output from each sensor of a target apparatus (data analysis apparatus (dividing unit) divides time series data from sensors for apparatuses 1-8; FIGS. 1 and 15, paragraphs [0008], [0078]) according to each processing division of a processing performed by the target apparatus (time series data divided into sections by event occurrence timing in a schedule of a manufacturing process; paragraphs [0008], [0080]-[0081]; claims 1 and 9), and perform a statistical operation for each processing division (statistical features values are calculated for the data sections; FIG. 11, step S15; paragraphs [0008], [0038], [0040], [0053]; claims 1 and 5);” “a calculator (data analysis apparatus 200) configured to calculate a difference value between a result of the statistical operation performed by the first statistical operator and a result of the statistical operation (differences Δ are determined between the statistical feature values of the subsets/sections; paragraph [0062])” and “a display controller (display control unit 206; FIG. 9, paragraph [0046]) configured to display the” “value for each processing division of the processing performed by the target apparatus (feature value determinations for subsets/sections are displayed; FIG. 14, paragraph [0070]).”
Yamada does not teach a “comparative apparatus” or, as claim 1 is best understood in view of the rejections under 112(b), “to calculate a difference value between a result” “for each processing division of the processing performed by the target apparatus and each processing division of the processing performed by the comparative apparatus.”
(an as-manufactured apparatus or the same substrate processing apparatus at an earlier time; paragraphs [0032]-[0033], and [0095]-[0096])” and “to calculate a difference value between a result” “for each processing division of the processing performed by the target apparatus and each processing division of the processing performed by the comparative apparatus (apparatus checking system 10 that compares, including determining differences of, measured substrate process data of a substrate processing apparatus divided by event data steps with a substrate processing data pattern of a comparative apparatus in the form of an as-manufactured apparatus or the same substrate processing apparatus at an earlier time; FIGS. 1, 2, and 6;  paragraphs [0025]-[0026], [0032]-[0034], [0048]-[0049], [0052]-[0053], [0066], [0081]-[0083], [0092], and [0095]-[0096]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined the teaching of Koizumi with those of Yamada to implement the sensor data processing system disclosed by Yamada in which potentially large and multivariate sensor data inputs are divided per processing schedule and statistical computations performed on the divisions as a cross-apparatus comparative procedure in which instead of and/or in addition to calculating differences between statistical results of data divisions computed for the same apparatus, differences between statistical results of data divisions computed for different apparatuses such as a target apparatus and a comparative apparatus are calculated because the same fundamental principle would be applied in the same manner and the results would have been readily predictable.

Medhi teaches “to display” “in a graph (graphical user interface 100 displays collected/sensed data sets displayed in a comparative manner (i.e., multiple data items on same timeline in each set) in a reference graph view 202; FIG. 2, paragraph [0023]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have incorporated the teaching of displaying comparative data in graph form as taught by Mehdi with the teachings of Yamada as modified by Koizumi to configure Yamada’s disclosed display control unit 206 to display data including the calculated difference value in a graph.  Specifically, it would have been obvious to one or ordinary skill in the art prior to the filing date in view of the combined teachings of Yamada, Koizumi, and Mehdi, to have displayed one or more determined difference values (e.g., median values calculated based on max and min values as disclosed in Yamada paragraph [0062]) in a graph format to provide visual information such as relating to variations of the difference value over time such as within or between data subsets.  Displaying substrate processing data such as statistical difference values in graph form is suggested by Yamada’s disclosure of displaying substrate data in graph form (FIGS. 7, time series sensor measurement data; FIG. 21, Processes A and B) and the display information efficiency of displaying such information in graph form is suggested by Medhi’s disclosed graph displayed comparative data that enables efficient visual indications of trend characteristics of and between data items (FIG. 2).
As explained above, Yamada discloses “a first statistical operator …” for multiple apparatuses (apparatuses 1-8; FIGS. 1), but none of Yamada, Koizumi, and Medhi expressly 
It would have been obvious to one of ordinary skill in the art before the filing date, to modify the system disclosed by Yamada to have implemented the data analysis apparatus, such as data analysis apparatus 200 in FIG. 1, as multiple distinct processing units for processing inputs from respective ones of the apparatuses 1-8 depicted in FIG. 1.  Applicant’s specification indicates no innovative significance to using individual statistical operators for each target/comparative apparatus rather than using a single, multi-input statistical operator and no such significance is otherwise apparent particularly because the design and function of each of the first and second statistical operators is identical with the only difference between first statistical operator 302 and second statistical operator 312 being the sources of input information for each.  Whether to use a single statistical operator for multiple apparatuses or an individual statistical operator for each apparatus therefore appears to be an ordinary design choice that would have been available to one of ordinary skill in the art prior to the filing date.

As to claim 2, Yamada teaches “wherein the first statistical operator divides the data output from each sensor of the target apparatus according to an execution start timing and an execution completion timing when the target apparatus executes each processing division of the processing (data analysis apparatus 200 divides sensor output data based on boundaries defined by scheduled event occurrence; paragraphs [0008], [0080]-[0081]).”  

Koizumi teaches “according to an execution start timing and an execution completion timing (paragraph [0053]).”   
The combination of Yamada, Koizumi, and Medhi do not explicitly teach “the second statistical operator divides the data output from each sensor of the comparative apparatus according to an execution start timing and an execution completion timing when the comparative apparatus executes each processing division of 28/31the processing.”  Based on the disclosures of Yamada and Medhi, however, it would have been obvious to one of ordinary skill in the art before the filing date, to modify the system disclosed by Yamada to have implemented the data analysis apparatus, such as data analysis apparatus 200 in FIG. 1, as multiple distinct processing units for processing inputs from each of the apparatuses 1-8 depicted in FIG. 1.

As to claim 3, Yamada teaches “wherein the first statistical operator performs a statistical operation of any one of a minimum value, a maximum value, an average value, and a standard deviation on the data divided according to each processing division, for each processing division (statistical operations performed by data analysis apparatus may include an average, an upper limit max, a lower limit min, and a standard deviation; paragraph [0038]).”
Yamada does not expressly teach “the second statistical operator performs a statistical operation of any one of a minimum value, a maximum value, an average value, and a standard 
Based on the prior art references, however, one of ordinary skill in the art before the filing date would have arrived at the limitation of “the second statistical operator performs a statistical operation of any one of a minimum value, a maximum value, an average value, and a standard deviation on the data divided according to each processing division, for each processing division” because Yamada teaches a data analysis apparatus 200 that performs data division and processing for multiple distinct apparatuses (apparatuses 1-8 depicted in FIG. 1) so that configuring data analysis apparatus 200 to have two or more statistical operators would have been an available design option such as for enabling parallel or otherwise independent statistical processing of data from each of the multiple apparatuses. 

As to claim 4, Yamada teaches a “difference value (differences Δ are determined between the statistical feature values of the subsets/sections; paragraph [0062]),” “the display controller displays data divided into a corresponding processing division of a sensor (FIG. 8, sensor ID as criterion for time series data and resultant statistical features to be collected; paragraphs [0042]-[0043]; FIG. 14, sensor location 1401 specified for displayed data (max, min, ave, etc.) collected and statistically generated for processing divisions; paragraph [0070]).”  

Neither Yamada nor Koizumi expressly teaches, “wherein when any one” “value is selected from the” “value displayed in the graph,”  “the display controller displays data” “that 
Mehdi teaches “when any one” “value is selected from the” “value displayed in the graph (user-selection time-portion 206; FIG. 2, paragraph [0023])” “the display controller displays data” “that corresponds to the selected” “value, among the data output from each sensor of the target apparatus (graphical user interface 100 displays magnification graph view 204 that corresponds to user-selection time-portion 206 and is displayed among other collected data; FIG. 2, paragraph [0023]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have configured Yamada’s disclosed display control unit 206 to “when any one” “value is selected from the” “value displayed in the graph” “the display controller displays data” “that corresponds to the selected” “value, among the data output from each sensor of the target apparatus.”  The motivation would have been to provide enhanced user control of data display selectivity that leverages logical/operational relations between data items to more flexibly filter/select data to be displayed.  

As to claim 5, Yamada discloses determining “a difference value calculated based on data divided according to a selected processing division (differences Δ are determined between the statistical feature values of the subsets/sections; paragraph [0062])” “from the difference value for each processing division (paragraphs [0008] and [0080]-[0081]).”  
Neither Yamada nor Koizumi expressly discloses “wherein the display controller displays any one of a difference value calculated based on data output from a selected sensor, a 
Medhi discloses “wherein the display controller displays” “in the graph (graphical user interface 100 displays collected computers ops data in a reference graph view 202; FIG. 2, paragraph [0023]).”  
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined Medhi’s teaching of displaying values in a graph with the teachings of Yamada as modified by Koizumi to display a difference value calculated based on data divided according to a selected processing division from the difference value for each processing division in a graph to provide compact visual information such as relating to variations of the difference value over time such as within or between data subsets.  Displaying substrate processing data such as statistical difference values in graph form is further suggested by Yamada’s disclosure of displaying substrate data in graph form (FIGS. 7, time series sensor measurement data; FIG. 21, Processes A and B).

As to claim 6, Yamada teaches “wherein the display controller further displays a processing time required when the target apparatus executes each 29/31processing division of the processing, in the graph for each processing division (FIG. 19, time spans depicted in graphical form for each of events e1 through e4; paragraphs [0084]-[0085]).”

As to claim 7, Yamada teaches “wherein the display controller further displays a time difference between the processing time required when the target apparatus executes each processing division of the processing (FIG. 19, time span between events e1 and e2, e2 and e3, and e3 and e4)  and a processing time required when the comparative apparatus executes each processing division of the processing (FIG. 19, time span between events e1’ and e2’, e2’ and e3’, and e3’ and e4’), in the graph for each processing division (differences between processing divisions depicted graphically).”

As to claim 8, Koizumi teaches “wherein the target apparatus (FIG. 1, substrate processing apparatuses 12) and the comparative apparatus (as-manufactured apparatus or the same substrate processing apparatus at an earlier time; paragraphs [0032]-[0034], and [0095]-[0096]) are substrate processing apparatuses that process substrates (substrate processing apparatuses 12 and as-manufactured apparatus process substrates).”

As to claim 9, as best understood in view of the rejection under 112(b), Yamada teaches “[a] processing method (method implemented by system including data analysis apparatus 200 and database 100; FIG. 1) comprising: dividing data output from each sensor of a target apparatus (data analysis apparatus (dividing unit) divides time series data from sensors for apparatuses 1-8; FIGS. 1 and 15, paragraphs [0008], [0078]) according to each processing division of a processing performed by the target apparatus (time series data divided into sections by event occurrence timing in a schedule of a manufacturing process; paragraphs [0008], [0080]-[0081]; claims 1 and 9), and performing a statistical operation for each (statistical features values are calculated for the data sections; FIG. 11, step S15; paragraphs [0008], [0038], [0040], [0053]; claims 1 and 5); dividing data output from each sensor of a” “apparatus (data analysis apparatus (dividing unit) divides time series data from sensors for apparatuses 1-8; FIGS. 1 and 15, paragraphs [0008], [0078]) according to each processing division of the processing performed by the” “apparatus (time series data divided into sections by event occurrence timing in a schedule of a manufacturing process; paragraphs [0008], [0080]-[0081]; claims 1 and 9), and perform a statistical operation for each processing division (statistical features values are calculated for the data sections; FIG. 11, step S15; paragraphs [0008], [0038], [0040], [0053]; claims 1 and 5); calculating a difference value between a result of the statistical operation in the performing a statistical operation for each processing division of the processing performed by the target apparatus and a result of the statistical operation” (differences Δ are determined between the statistical feature values of the subsets/sections; paragraph [0062]); and “displaying the” “value for each processing division (feature value determinations for subsets/sections are displayed; FIG. 14, paragraph [0070]).”
Yamada does not teach a “comparative apparatus” or, as claim 9 is best understood in view of the rejections under 112(b), “calculating a difference value between a result” “for each processing division of the processing performed by the target apparatus” and “a result” “for each processing division of the processing performed by the comparative apparatus.”
Koizumi teaches “a comparative apparatus (an as-manufactured apparatus or the same substrate processing apparatus at an earlier time; paragraphs [0032]-[0033] and [0095]-[0096])” and “calculating a difference value between a result” “for each processing division of (apparatus checking system 10 that compares, including determining differences of, measured substrate process data of a substrate processing apparatus divided by event data steps with a substrate processing data pattern of a comparative apparatus in the form of an as-manufactured apparatus or the same substrate processing apparatus at an earlier time; FIGS. 1, 2, and 6;  paragraphs [0025]-[0026], [0032]-[0034], [0048]-[0049], [0052]-[0053], [0066], [0081]-[0083], [0092], and [0095]-[0096]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined the teaching of Koizumi with those of Yamada to implement the sensor data processing system disclosed by Yamada in which potentially large and multivariate sensor data inputs are divided per processing schedule and statistical computations performed on the divisions as a cross-apparatus comparative procedure in which instead of and/or in addition to calculating differences between statistical results of data divisions computed for the same apparatus, differences between statistical results of data divisions computed for different apparatuses such as a target apparatus and a comparative apparatus are calculated because the same fundamental principle would be applied in the same manner and the results would have been readily predictable.
Neither Yamada nor Koizumi expressly teach “displaying the difference value” “in a graph.”
(graphical user interface 100 displays collected/sensed data sets displayed in a comparative manner (i.e., multiple data items on same timeline in each set) in a reference graph view 202; FIG. 2, paragraph [0023]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have incorporated the teaching of displaying comparative data in graph form as taught by Mehdi with the teachings of Yamada as modified by Koizumi to configure Yamada’s disclosed display control unit 206 to display data including the calculated difference value in a graph.  Specifically, it would have been obvious to one or ordinary skill in the art prior to the filing date in view of the combined teachings of Yamada, Koizumi, and Mehdi, to have displayed one or more determined difference values (e.g., median values calculated based on max and min values as disclosed in Yamada paragraph [0062]) in a graph format to provide visual information such as relating to variations of the difference value over time such as within or between data subsets.  Displaying substrate processing data such as statistical difference values in graph form is suggested by Yamada’s disclosure of displaying substrate data in graph form (FIGS. 7, time series sensor measurement data; FIG. 21, Processes A and B) and the display information efficiency of displaying such information in graph form is suggested by Medhi’s disclosed graph displayed comparative data that enables efficient visual indications of trend characteristics of and between data items (FIG. 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TARUN SINHA/Primary Examiner, Art Unit 2863